4 N.Y.3d 754 (2005)
JOSEPH DALTON et al., Appellants-Respondents,
v.
GEORGE PATAKI, as Governor of the State of New York, et al., Respondents-Appellants, et al., Respondents. (Action No. 1.)
LEE KARR, Appellant-Respondent,
v.
GEORGE PATAKI, as Governor of the State of New York, et al., Respondents-Appellants, et al., Respondents. (Action No. 2.)
Court of Appeals of the State of New York.
Submitted December 20, 2004.
Decided January 13, 2005.
Motion by Standardbred Owners Association, Inc. et al. for leave to appear amici curiae on the appeals herein granted to the extent that the proposed brief is accepted as filed. Twenty copies of the brief may be filed and three copies served within 10 days.